Citation Nr: 1433356	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  09-44 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability manifested by dry eyes and blepharitis, including as a side effect of medication taken for treatment of a service-connected disability.

2.  Entitlement to service connection for a right hand disorder.

3.  Entitlement to service connection for a right arm disorder.

4.  Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1974 to April 1977.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In July 2007, the RO denied service connection for disorders of the right shoulder, arm, and hand.  In a June 2009 rating decision, the RO denied service connection for right eye blindness, and confirmed and continued the denials of the other claims for disorders of the right shoulder, arm, and hand.  

The Board remanded this case in March 2010 so the Veteran could be scheduled for a hearing at the RO before a Veterans Law Judge of the Board (Travel Board hearing).  The Veteran had her hearing in June 2010 before an Acting Veterans Law Judge that is no longer employed at the Board.  So, in February 2012, the Veteran was given the opportunity to have another hearing before another Veterans Law Judge that would ultimately decide her appeal.  However, in March 2012 she responded that she did not want another hearing and, instead, wanted her appeal considered based on the evidence of record.

In a July 2012 decision, the Board granted the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and major depressive disorder, claimed as secondary to military sexual trauma.  Also, rather than immediately deciding, the Board remanded her remaining claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration, including obtaining outstanding and potentially relevant treatment records and having her undergo VA examinations for medical nexus opinions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In moving forward, the Board will explain why some of the claims on appeal have been recharacterized.

As to the Veteran's claim for an eye disorder, the Board sees that, in her January 2009 claim for service connection, she listed "bilateral eye condition (blindness)" as the disability she was claiming.  In her November 2009 Substantive Appeal (on VA Form 9), however, she indicated that she was appealing the denial of service connection for blindness in her right eye.  But the record, including post-service VA and private treatment records, her June 2010 Board hearing testimony, and the June 2012 VA compensation examination in particular, indicate that her current disability picture includes multiple bilateral eye conditions.  The Board therefore is expanding her claim to also include these other eye disorders, that is, other than just right eye blindness specifically.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, which instead concerned a claim for mental illness, the Court nonetheless held that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The Clemons Court found that, where a Veteran's claim identifies PTSD, without more, it cannot be a claim limited only to that diagnosis, rather must be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that, when a claimant makes a claim, she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Here, then, by using the Court's reasoning in Clemons there is justification for expanding the Veteran's claim also, as it specifically concerns her eye disorders.  


The Board also sees that, although the RO construed the service-connection claims for disorders of the right shoulder, arm and hand as claims to reopen based on new and material evidence, the Board does not find that a final and binding decision was made concerning these claims.  Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The RO originally denied service connection for disorders of the right shoulder, arm and hand in July 2007.  The Veteran did not file a notice of disagreement (NOD) within one year of that July 2007 decision to initiate an appeal.  38 C.F.R. § 20.201.  But private treatment records dated from August 2006 to October 2007 were later added to the record after that July 2007 decision, noting that she had a lot of somatic complaints of pain, specifically, that she was observed rubbing her arm and complaining of pain in her shoulder and hand.  In addition, VA treatment records dated from December 2007 to May 2008 note repeated complaints of pain possibly related to her psychiatric condition.

Although there is no submission or communication from her that may be construed as an NOD within one year of that July 2007 rating action, VA was in receipt of new and material evidence within one year of that rating decision addressing the disorders claimed to be affecting her shoulder, arm and hand, and therefore must relate this subsequently-received evidence back to the original claim.  The VA treatment records also were constructively on file within a year of that July 2007 rating decision.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of this evidence because it is generated within VA's healthcare system and therefore deemed to be in VA's possession, even if not physically in the file).  See also 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  And these records are new and material, so this additional evidence precluded the July 2007 rating decision from becoming final and binding on her, in turn meaning that decision remains pending.  Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  

As such, the July 2007 rating action is the proper determination certified for appellate review regarding these claims of entitlement to service connection for disorders of the right shoulder, arm and hand.

Although there is a physical claims file, the electronic ("Virtual VA") paperless portion of the file also contains additional documents pertinent to this appeal.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

There is one other preliminary point also worth mentioning.  In its July 2012 decision and remand, the Board referred an additional claim of entitlement to service connection for headaches.  But as there is no indication the RO or Appeals Management Center (AMC) since has considered this additional claim in the first instance, the Board is again referring it for appropriate action.  38 C.F.R. § 19.9(b) (2013); see also Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

And as for the claims that are currently before the Board, particularly those for service connection for disorders of the right shoulder, arm and hand, the Board is again remanding them to the Agency of Original Jurisdiction (AOJ) for still further development and consideration, rather than immediately deciding them.  Whereas the Board is going ahead and deciding, indeed granting, the remaining claim for a bilateral eye disorder manifested by dry eyes and blepharitis.


FINDING OF FACT

The Veteran's bilateral eye disorder, manifested by dry eyes and blepharitis, is as likely as not being exacerbated if not caused by the medications taken for treatment of her service-connected PTSD with depression.



CONCLUSION OF LAW

Resolving all reasonable doubt in her favor, the Veteran's bilateral eye disorder manifested by dry eyes and blepharitis is secondary to her service-connected PTSD with depression.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002), prescribes several requirements as to VA's duties to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits upon receipt of a complete or substantially complete application.  Implementing regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2013).

Since the Board is fully granting this claim, there is no need to discuss whether there has been compliance with these duty-to-notify-and-assist obligations because even if, for the sake of argument, there has not been, this still would be inconsequential so ultimately amount to nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102 (2013); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Legal Criteria and Analysis

Service connection is granted for current disability resulting from a disease contracted or an injury sustained in the line of duty during active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection on a direct-incurrence basis requires competent and credible evidence showing:  (1) the Veteran has the alleged disability or, at the very least, indicating she has at some point since the filing of her claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Service connection also may be granted on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

To prevail on the issue of secondary service causation, the record must show:  (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) a nexus between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Veteran has asserted throughout the pendency of her claim that she has severe eye discomfort that is related to her service - albeit indirectly.  Specifically, she testified in June 2010 that her eye disorder manifested as burning and extreme irritation.  See June 2010 Board Hearing Testimony (describing the sensation that "something [is] in them all the time").

As already alluded to, the Board determined that an etiological opinion was necessary to determine the nature of the Veteran's eye disorder, and whether any diagnosed disorder was related to her military service.  She resultantly was provided this VA optometric examination in June 2012, and the examining optometrist diagnosed dry eyes and blepharitis, while also finding trace bilateral cataracts.  The VA optometrist opined that the Veteran's cataracts were unrelated to her service.  However, the examiner determined her dry eyes and blepharitis, manifested as ocular irritation, to be at least as likely as not side effects of the various systemic medications she takes for her PTSD.  See June 2012 VA Eye Conditions Examination Report (noting such side effects as:  "red, tired and itchy eyes"; "abnormal accommodation, dry eye and photophobia"; "visual disturbances and blurry vision"; and "decreased aqueous and mucin secretion").   

As concerning her cataracts, there is not any medical evidence establishing a possible relationship between them and her service.  38 C.F.R. § 3.303; see also Shedden v. Principi, 381 F.3d at 1167.  And her lay assertion of a relationship between her service and eye condition - at least as specifically concerning her cataracts - carries no probative weight since she does not have the expertise to provide a competent etiological determination on such a complex medical issue.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Bostain v. West, 11 Vet. App. 124, 127 (1998).  Thus, her unsupported lay assertion does not outweigh the VA examiner's determination that her cataracts are unrelated to any incident, event, or injury during her service, as the VA examiner's opinion is well reasoned, detailed, consistent with other evidence of record, and included consideration of the relevant medical history, including the Veteran's symptoms and responsibilities in service.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Accordingly, service connection is not warranted for her bilateral cataracts.  38 C.F.R. § 3.303; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

On the other hand, her additional bilateral eye disorders - namely, her dry eyes and blepharitis - have been found by competent and credible evidence to be at least as likely as not related to her service-connected PTSD, as side effects of her prescribed PTSD medications.  See June 2012 VA June 2012 VA Eye Conditions Examination Report.  See also 38 C.F.R. § 3.310; Allen, 7 Vet. App. 439.  Thus, because there is no competent and credible evidence of record contradicting this notion, at the very least the evidence for and against the claim is in relative equipoise, so service connection for this bilateral eye disorder, manifested by dry eyes and blepharitis, is granted as secondary to this service-connected disability.  38 C.F.R. § 3.310; Wallin, 11 Vet. App. at 512; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  See, too, Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology.).


ORDER

The claim of entitlement to service connection for a bilateral eye disorder manifested by dry eyes and blepharitis, especially as secondary to the service-connected PTSD, is granted.


REMAND

The Board sincerely regrets the further delay that will result from this additional remand of the remaining claims, but the Board must ensure there is a complete record upon which to base a decision concerning these other claims so the Veteran is afforded every possible consideration.

In the prior June 2012 remand, the Board determined that the evidence then of record was insufficient to decide the Veteran's claims of entitlement to service connection for disorders of her right shoulder, arm, and hand.  In particular, the Board found that, given that the record showing a flare injury to her right shoulder and hand during her service, given her consistent complaints of continued pain since that injury, and given the current records containing findings of chronic pain and problems with her right shoulder, hand, and arm, a VA examination and medical nexus opinion were warranted to assist in resolving these claims.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon, 20 Vet. App. 79; Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  The Board thus instructed the RO or Appeals Management Center (AMC) to obtain all outstanding evidence or records held by VA or identified by the Veteran, specifically including records held by the Social Security Administration (SSA), and to then schedule her for a VA compensation examination to determine the nature and etiology of any disorders affecting her right shoulder, arm and hand, particularly in relation to her military service.

On remand, the RO/AMC resultantly scheduled the Veteran for this required examination in June 2012.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  Ultimately, though, the RO/AMC determined that she had failed to appear for that scheduled June 6, 2012 VA examination, and that she also had failed to call either the VA Medical Center (VAMC) where it was to be held or the RO/AMC directly to cancel her examination or provide justifiable reason or explanation (i.e., the required good cause) for her failure to report.  See 38 C.F.R. § 3.655.  The RO/AMC thus proceeded to continue denying her claims on the evidence of record in a December 2012 supplemental statement of the case (SSOC).

Of record is a copy of a letter notifying her that the VA facility nearest her would be scheduling her for an examination and would "notify [her] of the date, time, and place of the examination."  But this letter is dated June 6, 2012, the very date on which her examination was scheduled to occur.  So even assuming she received the letter alerting her that an examination would be scheduled for her in the future, it was not mailed until the same day her examination was supposed to have occurred.  Clearly then, she could not have been expected to have reported for it.  Furthermore, no additional notification of the particular time and date of the examination is of record.

Prior to rather recently, that being in May 2013, the United States Court of Appeals for Veterans Claims (Court/CAVC) had held that VA was entitled to the presumption of administrative regularity that VA employees had properly discharged their official duty to notify a Veteran of a scheduled VA examination.  This presumption of administrative regularity could be rebutted by clear evidence to the contrary.  The Court also held that the absence of a copy of the notice letter in the claims file did not constitute clear evidence to rebut this presumption of administrative regularity. See Kyhn v. Shinseki, 24 Vet. App. 228, at 236 (2011) (Kyhn II).  However, while this appeal was pending, the higher Federal Circuit Court issued Kyhn v. Shinseki, 2013 WL 1846562 (C.A. Fed., May 3, 2013).  

In Kyhn the Federal Circuit Court vacated the lower Court's Kyhn II decision, holding that the Court had relied upon extra-record evidence to make a finding of fact in the first instance.  In light of the Federal Circuit Court's ruling in Kyhn and the absence of verification that the Veteran received proper notice of her scheduled VA examination, her examination must be rescheduled and she provided the required notice of it.

Accordingly, these remaining claims are again REMANDED for the following additional development and consideration:

1.  Reschedule the Veteran's VA examination to determine the nature and etiology of any disorders affecting her right shoulder, arm, and hand.  

She again is advised that the evidence currently of record, including the private medical records, VA medical records, SSA records, and her lay statements are insufficient to decide these claims in her favor insofar as making the necessary determinations.  So again explain the consequences of her failing to report for this rescheduled VA compensation examination, particularly in light of the noted inadequacies of the existing evidence of record, and citing any relevant regulations, including especially 38 C.F.R. § 3.655.  

Also ensure that a copy of the notification letter pertaining to her rescheduled examination, including a notation of the date of mailing, is in her physical claims file or electronic ("Virtual VA") file.  Moreover, the letter must be sent in sufficient time before the examination is scheduled to occur so she has adequate time to do the necessary planning she needs to attend the examination.

Have the examiner perform all necessary diagnostic testing and evaluation.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.

Following examination of the Veteran and review of the claims file, the examiner should provide a comprehensive assessment of the presence of any disorders affecting the Veteran's right shoulder, arm and hand.

The examiner also should provide an opinion as to the following:

(a)  the likelihood (very likely, as likely as not, or unlikely) that any disorders of the right shoulder, arm and hand incepted during the Veteran's active military service from January 1974 to April 1977 or are otherwise related to any disease, event, or injury during her service - including especially the flare injury indicated in her service treatment records (STRs).

(b)  the likelihood (very likely, as likely as not, or unlikely) that any current disorders of the right shoulder, arm and hand were caused by her now service-connected PTSD with depression, including what have been described as her somatic complaints.


(c)  the likelihood (very likely, as likely as not, or unlikely) that any current disorders of the right shoulder, arm and hand alternatively are being aggravated by her now service-connected PTSD with depression, including what have been described as her somatic complaints.  If it is determined there has been aggravation, please also state, to the extent possible, the baseline level of severity of the disorders of the right shoulder, arm and hand before the onset of aggravation.  

The examiner must provide a comprehensive report, including discussion of the underlying rationales for all opinions expressed, if necessary citing to specific evidence in the file supporting conclusions.

2.  Review the medical opinions obtained to ensure they are responsive to the questions asked in terms of addressing the claims as for direct and secondary service connection (also presumptive if additionally warranted).  If not, obtain all necessary additional information.  38 C.F.R. § 4.2.

3.  Then readjudicate these remaining claims in light of this and all other additional evidence.  If these remaining claims continue to be denied, send the Veteran and her representative an SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims.

By this remand, the Board intimates no opinion as to any final outcome warranted concerning these claims.  The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until she is notified by VA.  However, her cooperation in VA's efforts to further develop these claims, including reporting for her rescheduled VA examination, is both critical and appreciated.  38 C.F.R. § 3.655 (2013). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


